DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements submitted on 08/28/2019, 03/11/2020, and 01/12/2021 have been considered and are included in the file.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/11/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because Group I and Group II are separate, distinct inventions as outlined in the restriction requirement.  Further, there is a serious search burden because the search would involve using different classification areas wherein Group I would be searched in CPC F01D11/08 for a blade outer air seal, while Group II would be searched in CPC F05D2230/90 for coatings and the method of applying coatings.  Group II would also involve different search queries, such as heating, ultrasonic spray, slurry, and coating, which are not used in the search for the invention of Group I.  A search of the product claims and method claims require searching different classes/subclasses, electronic resources, and employing different search strategies and search queries.  Moreover, a separate classification is prima facie evidence for a serious search burden.  See MPEP 803.
FINAL.
Claims 1-9 are examined.  Claims 10-14 are withdrawn.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 6, 7, 8, and 9 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 6, 8, 12, 13, and 15, respectively, of co-pending application (16/515488) 
	Although the claims are not identical, they are not patentably distinct from one another.  The co-pending application (16/515488) claims are broader in at least one aspect and do not recite additional features claimed in present application (16/542835) claims.
For claim 1:
	Regarding the broadening aspect of the co-pending application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the present application claims) of what elements have been excluded in the presentation of the co-pending application claims.  
Co-pending application (16/515488) claim 1
Present application (16/542835) 
claim 1
An article comprising: 

a substrate; and 


a layer atop the substrate comprising: a matrix comprising at least one of hafnium silicate (HfSiO4) and ytterbium disilicate (Yb2Si2O7); 




and barium magnesium alumino silicate (BMAS).
1. A blade outer air seal comprising: 

at least one internal surface formed within said blade outer air seal; and 

a layer atop the at least one internal surface comprising: a matrix comprising at least one of hafnium silicate (HfSiO4) zirconium silicate (ZrSiO4) and ytterbium disilicate (Yb2Si2O7) ; 


and barium magnesium alumino silicate (BMAS) or other alkaline earth aluminosilicate.


With respect to the additional features recited in present application claims, co-pending application claim 1 fails to recite the limitation of a blade outer air seal having at least one internal surface.  
	However, Kirby et al. teaches of a blade outer air seal (110, Fig. 3) with an interior surface (inner surface 111, Fig. 4), wherein a layer atop the internal surface comprises an environmental barrier coating (200, [0044]).  The purpose of the environmental barrier coating is to protect the blade outer air seal (i.e., CMC shroud comprising silicon carbide) from material loss due to high temperature steam recession ([0004]).  Kenichiro et al. teaches of an environment-resistant coating applied to a silicon carbide fiber reinforced ceramic composite material for gas turbines ([0004]).  Specifically, Kenichiro et al. teaches of the use of a mixture of BMAS and ytterbium disilicate Yb2Si2O7 ([0024], [0045], [0046]) to form an environment-resistant coating that protects the silicon carbide ceramic composite material from high temperature and from oxidation thinning ([0004],[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the co-pending application  such that the article is a blade outer air seal as taught by the combination of Kirby et al. and Kenichiro et al. because a layer comprising BMAS and ytterbium disilicate Yb2Si2O7, which is recited in co-pending application claim 1, forms an environment-resistant coating when applied to an internal surface of a blade outer air seal, which protects the silicon carbide ceramic composite material of the blade outer air seal from high temperature and from oxidation thinning (Kenichiro et al., [0004],[0028]).
	
For dependent claims 2, 3, 5, 6, 7, 8, and 9, the recited limitations are contained in co-pending application 2, 3, 6, 8, 12, 13, and 15, respectively.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
 Claim 1, line 5-7, insert commas as shown: “a matrix comprising at least one of hafnium silicate (HfSiO4), zirconium silicate (ZrSiO4), and ytterbium disilicate (Yb2Si2O7);”
Claim 7, line 1, “The article of claim 1” should read “The blade outer air seal of claim 1”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (U.S. 2017/0167279 A1) in view of Kenichiro et al. (JP 2008308374 with citations from Translation cited in PTO-892).
Regarding claim 1, Kirby et al. discloses a blade outer air seal (110, Fig. 3, [0037], [0033], [0034]; although Kirby et al. does not specifically use the word “blade 
With regard to the embodiment shown in Fig. 5, Kirby et al. discloses of a layer (200) atop the at least one internal surface (111, environmental barrier coating 200 is atop the internal surface 111 since the environmental barrier coating is directly on the surface 111).  Kirby et al., however, does not specifically disclose wherein a layer (environmental barrier coating, 200) atop the at least one internal surface (111) comprises: a matrix comprising at least one of hafnium silicate (HfSiO4), zirconium silicate (ZrSiO4), and ytterbium disilicate (Yb2Si2O7); and barium magnesium alumino silicate (BMAS) or other alkaline earth aluminosilicate.
Kenichiro et al. teaches of an environment-resistant coating applied to silicon carbide fiber reinforced ceramic composite material in gas turbines, which is within the same field of endeavor as the claimed invention.  Specifically, Kenichiro et al. teaches of an environment-resistant coating comprising ytterbium disilicate (Yb2Si2O7; [0024]) and BMAS (aluminosilicate-based crystallized glass [0020], BMAS [0023]).  Kenichiro et al. further teaches of percent weight concentrations of BMAS of 20-25% ([0043], [0045]).  At such concentrations of BMAS, the ytterbium disilicate (Yb2Si2O7) has the majority percent weight concentration in the mixture taught by Kenichiro et al., and therein, the ytterbium disilicate (Yb2Si2O7) forms the matrix surrounding the concentration of lesser material, which is the BMAS.  
2Si2O7) and BMAS taught by Kenichiro et al. in lieu of the environmental barrier coating disclosed in Kirby et al. because the environment-resistant coating taught by Kenichiro et al. prevents crack propagation in the silicon carbide ceramic composite material (i.e., blade outer air seal) due to the advantageous material properties of the mixture of ytterbium disilicate (Yb2Si2O7) and BMAS ([0028]).  The BMAS crystallized glass component softens at high temperature and has a low elastic modulus, which prevents cracks from spreading from the mixture to the silicon carbide composite material (i.e., blade outer air seal).  The environment-resistant coating taught in Kenichiro et al. further prevents oxidation thinning of the silicon-carbide ceramic composite material by preventing oxygen and water vapor from reaching the silicon-carbide ceramic composite material ([0028]).
	Regarding claim 2, the combination of Kirby et al. and Kenichiro et al. further discloses wherein the at least one internal surface comprises a ceramic matrix composite (Kirby discloses that the at least one internal surface 111 of shroud body 110 can be formed from a CMC material, [0037], lines 5-8).
Regarding claim 3, the combination of Kirby et al. and Kenichiro et al. further discloses the ceramic matrix composite is a Si/SiC ceramic matrix composite (Kirby discloses that the CMC composite material used in the shroud body is a silicon carbide (SiC) ceramic matrix composite, [0004], lines 4-6; [0058], lines 9-10).  Kenichiro et al. 
Regarding claim 4, the combination of Kirby et al. and Kenichiro et al. further discloses wherein the at least one internal surface comprises at least one of a forward internal surface, an aft internal surface and a ramped internal surface (Fig. 3 of Kirby discloses of a leftmost forward surface 112 and a rightmost rear (aft) surface 114 of the blade outer air seal 110.  Therein, the at least at one internal surface 111 comprises of a forward internal surface, which is the leftmost portion of the surface 111 that is labeled “f” in Fig. 5’ below.  The internal surface 111 also comprises of an aft internal surface, which is rightmost portion of surface 111 that is labeled “a” in Fig. 5’ below).

    PNG
    media_image1.png
    375
    638
    media_image1.png
    Greyscale

Fig. 5’

Regarding claim 6, the combination of Kirby et al. and Kenichiro et al. does not specifically disclose wherein the layer has a thickness of 0.05 mm to 0.50 mm.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the working ranges of the thickness of the layer of the environment-resistant coating to that as recited by the claim as it is known that the thickness of the layer is the result of optimization due to the surface roughness of the base material (Kenichiro et al., [0044]).  A coarser or rougher surface finish of the base material would require a greater thickness of the layer of the environment-resistant coating to flatten and smoothen the surface of the layer formed on the base surface of the base material ([0044]).  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05 (II)).  
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (U.S. 2017/0167279 A1) in view of Kenichiro et al. (JP 2008308374 with citations from Translation cited in PTO-892) as applied in claim 1 above, and further in view of Strock et al. (US 2014/0065408 A1).
Regarding claim 9, the combination of Kirby et al. and Kenichiro et al. discloses all of the limitations of claim 1 as stated above, except specifically of the method comprising: exposing the blade outer air seal to a calcium magnesium aluminosilicate (CMAS)-forming environment.
Strock et al. teaches of blade outer air seals used in a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Strock et al. teaches that in a gas turbine engine, blade outer air seals are exposed to environmental contaminants ([0031], lines 4-8).  During operation, the gas turbine engine can ingest particles including dust, sand, and/or volcanic ash that can form calcium-magnesium-alumino-silicate (CMAS) infiltrants ([0032], lines 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirby et al. and Kenichiro et al. in further view of Strock et al. by exposing the blade outer air seal disclosed by the combination of Kirby et al. and Kenichiro et al. to a calcium magnesium .  

Allowable Subject Matter
Claims 5 and 7 would be allowable if the provisional double patenting rejection is overcome as set forth in this Office action and if claims 5 and 7 were rewritten to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the combination of Kirby et al. and Kenichiro et al. fails to disclose or suggest wherein the layer is an outermost layer.  As shown in Applicant’s Fig. 4, layer (100) is an outermost layer of the blade outer air seal (74), wherein the layer (100) interfaces with the retention block (76, [0046]).  In the combination of Kirby et al. and Kenichiro et al., the environment-resistant coating is located between the CMC substrate (110) of the shroud body and an abradable coating (202), as shown in Fig. 5 of Kirby et al.  Since the environment-resistant layer is located between the CMC substrate and the abradable coating, the layer cannot be an outermost layer.  
Regarding claim 7, the combination of Kirby et al. and Kenichiro et al. fails to disclose or suggest wherein the layer has a BMAS or alkaline earth aluminosilicate concentration of 0.8% to 10.0% by weight.  Kenichiro et al. teaches of a BMAS concentration of 20-25% ([0045]).  It would not have been obvious to one of ordinary skill in the art to modify the concentration of BMAS to the range as recited in the claim 2Si2O7) and BMAS) and a top coat (2) is poor and therein there is a compromise in performance of the environment-resistant layer with the top coat (2).  The top coat (2) is an oxide ceramic that includes rare earth silicate composite oxides.  This coat is analogously equivalent to the top abradable coating (202) disclosed in Kirby et al., which comprises a rare earth oxide compound ([0053]).  Therein, at lower concentrations of BMAS below 20%wt, the chemical structure and adhesion between the environment-resistant layer and the top coat is compromised with no beneficial purpose and therein, one of ordinary skill in the art would not be motivated with regard to the combination of Kirby et al. and Kenichiro et al. to modify the concentration of BMAS to within the recited claimed range.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cybulsky et al. (U.S. 8,124,252) discloses of an abradable layer including a rare earth silicate.
Tholen et al. (U.S. 9,447,503) discloses of a composite article including a substrate and a thermal barrier secured to the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/25/2021